Citation Nr: 1548321	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an extra-schedular rating for supraventricular tachycardia and
atrial fibrillation. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to supraventricular tachycardia and atrial fibrillation. 


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In November 2014, the Board issued a decision that denied an increased schedular rating for the Veteran's service-connected heart disability and remanded the matter of entitlement to an extra-schedular rating for such disability.    

In December 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record on appeal.

For the reason explained in the remand below, the Board has expanded the appeal (as reflected on the title page) to include a claim for TDIU due to supraventricular tachycardia and atrial fibrillation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The claim for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected supraventricular tachycardia and atrial fibrillation and this disorder does not present such factors as marked interference with employment or frequent periods of hospitalization so as to warrant referral for extra-schedular consideration. 


CONCLUSION OF LAW

The criteria for an extra-schedular rating for supraventricular tachycardia and atrial fibrillation are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2010 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records, including records from the Social Security Administration (SSA) have been obtained and considered.  Neither the Veteran nor his attorney has identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in January 2012 that addressed the nature and severity of his service-connected heart disability, and the Board finds that this examination is adequate to adjudicate the instant matter as it included an interview with the Veteran, a review of the record, and a full physical examination that provides sufficient detail to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the matter decided herein and that no further examination is necessary.

As requested by the November 2014 Board remand, in December 2014, the AOJ obtained SSA records pertaining to the Veteran.  Also as requested in this remand, additional VA clinical records, dated through November 2014, have been obtained.  Furthermore, as reflected in the February 2015 supplemental statement of the case, the AOJ specifically considered whether the case should be referred for extra-schedular consideration consistent with the Board's November 2014 directives.  Therefore, the Board finds that there has been substantial compliance with the November 2014 Board remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally and as previously noted, in December 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2012 hearing, the Veterans Law Judge noted the matter on appeal.  Also, information was solicited regarding the functional impact the Veteran's heart disability had on his daily life and employment, to include a description of the nature and severity of the symptoms associated with such disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as indicated above, extensive development has been undertaken with respect to the  matter adjudicated herein, to include as a result of the November 2014 remand, and the Board finds that nothing gives rise to the possibility that any evidence has been overlooked with regard to this matter.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board may proceed to adjudicate the matter decided herein based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the matter decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The service-connected supraventricular tachycardia and atrial fibrillation is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7010 (supraventricular arrhythmias).  DC 7010 governs the evaluations of paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor warranting a maximum rating of 30 percent.  38 C.F.R. § 4.104, DC 7010.

The Veteran alleges that his service-connected heart disability results in symptomatology other than that contemplated by DC 7010.  Specifically, throughout the course of the appeal, he has claimed that such disability results in fatigue, shortness of breath, chest pains, syncope, dizziness, and numbness in the feet.  He further alleges that such disability impacts his employment as a carpenter.  Therefore, by inference, the Veteran contends that his 30 percent schedular rating is inadequate for rating purposes and such should be considered on an extra-schedular basis. 
 
An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The AOJ, as directed by the November 2014 Board remand, conducted a review of the record and determined that the such did not support the Veteran's contention that his service-connected supraventricular tachycardia and atrial fibrillation is so exceptional or unusual as to render the use of the rating schedule standards impractical, and found that a referral for an extra-schedular evaluation was not warranted.  See February 2015 supplemental statement of the case.  

The medical record reviewed in making the above determination included a report from the January 2012 VA examination, documented to have been preceded by a  review of the medical history.  The examiner stated that the Veteran's MET (metabolic equivalent) level was greater than 7 but not greater than 10, and that such a MET level would be consistent with an individual who has the cardiac functioning to perform activities  such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging at 6 mph.  The examiner stated that the Veteran would be temporarily disabled from physical exertion during bouts of atrial fibrillation, but that this would resolves with rest.  It was also noted that the condition would not impact sedentary activities and it would not prevent the Veteran from working.  In summary, the examiner stated that the "[t]he effect on [the Veteran's] usual occupation is [that the Veteran] must l[ie] down and rest, and bout[s] of atrial fibrillation resolve[] on [their] own.  This is periodically disruptive to working.  The [Veteran's] condition(s) do not [a]ffect his daily activities."  

Also considered were the Veteran's VA outpatient treatment reports, which documented the presence of supraventricular tachycardia and atrial fibrillation.  One such report dated in November 2012 indicated the Veteran has heart palpitations about 3 times a month lasting about 30 minutes and that he sometimes feels short of breath and dizzy during such episodes, forcing him to lie down.  Another report dated in August 2013 indicated that the Veteran had occasional palpitations, mostly at night, that go away after several minutes.  A cardiology note from November 2014 indicated that the Veteran still has occasional episodes of palpitations, lasting thirty minutes to one hour, approximately one to two times a month.   

As for the SSA records, they reflect that the Veteran was found to be eligible for SSA disability benefits based on conditions-gout and rheumatoid arthritis-in addition to atrial fibrillation, and even if the Veteran was found to be disabled by the SSA due solely to atrial fibrillation, such a determination would not be binding on the Board's determination herein. 

Applying the pertinent criteria to the facts set forth above, Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cardiovascular disability at issue with the established criteria found in the rating schedule and found that such is addressed by the rating criteria under which this disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms-in terms of the functional impairment resulting from such symptoms-referable to his service-connected heart disability.  However, to the extent that the Veteran may be determined to have cardiac symptomatology not contemplated by the rating schedule, such an "exceptional" disability is not shown to be exhibited by other related factors such as marked interference with employment or frequent periods of hospitalization.  As indicated above, the VA examiner in January 2012 specifically found that the service connected heart condition would not prevent the Veteran from working and that the condition did not affect daily activities.  Moreover, the record simply does not reflect frequent periods of hospitalization for supraventricular tachycardia and
atrial fibrillation, and instead indicates that this condition generally resolves by itself with rest.  In short, therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In making the above determination, the Board has considered the reasonable doubt doctrine; however, as the preponderance of the evidence is against the matter for consideration, this doctrine is not applicable, and referral for an extra-schedular rating must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   



ORDER

Referral for an extra-schedular rating for supraventricular tachycardia and atrial fibrillation is denied. 


REMAND

Although the Board regrets the delay, the claim for TDIU must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in April 2015.  Thus, as the only condition for which service connection has been established is the Veteran's supraventricular tachycardia and atrial fibrillation, the Board finds that the matter of TDIU has been raised as component of his claim for entitlement to a higher rating for supraventricular tachycardia and atrial fibrillation.  See Rice, 22 Vet. App. at 447.  As such, the Board has assumed jurisdiction of the claim for TDIU.  

As no action as of the date of this writing has been undertaken with respect to the claim for TDIU, the AOJ will be directed to provide proper notice under the VCAA, conduct any development deemed necessary with respect to this claim, and, so as to avoid any prejudice to the Veteran, complete the initial adjudication of this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  

2.  After completing any development deemed necessary with respect to the claim for TDIU, adjudicate the claim for TDIU in light of all pertinent evidence and legal authority.  If the claim for a TDIU is denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim for TDIU must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


